Wedell, J.
(concurring): I concur in the decision of the majority but desire to state briefly my own views upon appellant’s complaint concerning the separation of the jury. Certainly that was an irregularity and it is the kind of irregularity which courts should guard against carefully. No one, however, knows that better than trial judges. Certainly it is an irregularity which is properly raised on motion for a new trial. The same, however, is true of other irregularities or errors which the statute, on motion for new trial, provides may be raised on such motion. That, however, does not mean the irregularity or error necessarily entitles a defendant to a new trial.
What were the circumstances here? Did appellant, at the time, believe his rights were prejudiced? If so, he did not indicate it by objection of any kind or character. Did he, at the time, ask the trial court to declare a mistrial and to discharge the jury from further deliberation. He did not. On the contrary, he acquiesced in the same jury continuing in the exercise of its legal function of determining his innocence or guilt. From what transpired, as revealed by the record before us, it would appear appellant probably believed the jurors were at odds and that he had a good chance of being acquitted, or that there would be a hung jury, and that he would take his chances with this jury which had been separated. No litigant should be permitted to trifle with a court in that manner. Having permitted the jury to proceed without any objection what*19soever, I think appellant should be held to have waived his right to complain later, that is, in the absence of any subsequently acquired knowledge or information indicating, or tending to indicate, prejudice of some kind or character. So far as this record indicates, no information of such prejudice was subsequently discovered. Nor is there any showing here appellant believed he had been prejudiced by the separation of the jury or that any evidence tending to indicate prejudice was in any manner concealed. Under the circumstances existing in this case I think the trial court properly overruled the complaint.